DISMISS and Opinion Filed October 24, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00392-CV

                    TEXAS CORRAL, LLC, Appellant
                                V.
                 OAKDENE & SIXTH REALTY CO., Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-03868

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                             Opinion by Justice Garcia
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered this appeal submitted without a reporter’s record and for appellant’s brief

to be filed by July 29, 2022. On August 31, 2022, we notified appellant the time for

filing its brief had expired and directed appellant to file a brief within ten days. We

cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. See TEX. R. APP. P. 38.8(a)(1). By order dated September 8,

2022, we granted appellant’s second motion to extend time to file its brief and

ordered the brief filed by September 28, 2022. To date, appellant has not filed its

brief or otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).



                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

220392F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TEXAS CORRAL, LLC, Appellant                 On Appeal from the 101st Judicial
                                             District Court, Dallas County, Texas
No. 05-22-00392-CV          V.               Trial Court Cause No. DC-21-03868.
                                             Opinion delivered by Justice Garcia.
OAKDENE & SIXTH REALTY                       Justices Myers and Pedersen, III
CO., Appellee                                participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee OAKDENE & SIXTH REALTY CO. recover
its costs of this appeal from appellant TEXAS CORRAL, LLC.


Judgment entered October 24, 2022




                                       –3–